Citation Nr: 1144075	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  06-29 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for a psychiatric disorder, including schizophrenia and major depression.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1980 to January 1987 and from November 1990 to June 1991, including service in support of Operation Desert Shield and Desert Storm.  

The Veteran also served in the United States Naval Reserves until February 1995.  His last period of active duty for training was August 13, 1992, to August 31, 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in April 2005, of a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2009, the Board remanded the claim to obtain service personnel records and records of the Social Security Administration.  As the requested development has been completed, no further action to ensure compliance with the Board's remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

As a result of obtaining additional records, the claim is REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND 

The Veteran served on active duty in the Persian Gulf during the Persian Gulf War. 

The service records for the periods of active duty and for the periods of active duty for training contain no evidence of any complaint, finding, history, symptom, treatment, or diagnosis of a psychiatric disorder.  





Private medical records show that in December 1992 the Veteran was first prescribed medication for schizoaffective disorder.  Records of the Social Security Administration show that on psychiatric evaluation in September 1993 the diagnosis was delusional disorder.

VA and non-VA medical records since 1993 show treatment for a psychosis, variously diagnosed as schizophrenia, paranoid schizophrenia, schizoaffective disorder, and delusional disorder.  

In February 2004, the assessment by VA was schizophrenia.  The VA physician, a resident in psychiatry, reported that the Veteran had been functioning at a high level as a helicopter pilot in the Navy from 1980 to 1987, that the Veteran was recalled to active duty for the first Gulf War, and that schizophrenia was diagnosed in 1993.  The VA physician expressed the opinion that based on the combination of a relatively late onset of schizophrenia, the temporal exposure to toxic petrochemicals in the Gulf War, and a lack of a family history of mental illness, it was plausible that the Veteran's schizophrenia was related to service.

The report of a Persian Gulf Registry examination in April 2004 includes diagnoses of history of anxiety and depression and of schizophrenia. 

On VA examination in January 2005, the Veteran stated that he was exposed to atmospheric petrochemicals, which may have contributed to the onset of his illness.  In an addendum in March 2005, the VA examiner, a psychiatrist, stated that there was no evidence of a psychotic disorder, secondary to exposure to neurotoxins.  

As the VA examiner's opinion in 2005 is ambiguous as to whether a psychosis is unrelated to neurotoxins based on the current record or on considering current medical knowledge, and as the VA examiner did not address major depression, further development under the duty to assist is needed. 






Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that schizophrenia, first diagnosed in December 1992, more than a year after the last period of active duty, ending in June 1992, and not during a subsequent period of active duty for training in August 1992, is etiologically related to the Veteran's exposure to air pollution caused by the oil fires in Kuwait, while the Veteran was deployed aboard ship in the Persian Gulf. 

In formulating the opinion, the VA examiner is asked to address:

a).  Whether there is any medical or scientific literature about the health effects of exposure to air pollution from oil fires in Kuwait in 1991 and the development of a psychosis; 

b).  Whether major depression or depression is a manifestation of schizophrenia or a separate diagnosis; and, if so, 






c).  If major depression or depression is a separate diagnosis: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that major depression or depression is caused by the Veteran's naval experiences while on active duty from November 1990 to June 1991. 

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential causes unrelated to service, if so, identify any other potential cause, and that an opinion is beyond what may be reasonably concluded based on the evidence of record, that is, there are no other test or records, if procurable, would facilitate a more conclusive opinion, and after considering the current medical or scientific literature. 

The Veteran's file should be made available to the VA examiner for review.

2.  After the completion of the above development, adjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).




Department of Veterans Affairs


